PETITION FOR WRIT MANDANUS JOURNAL ENTRY AND OPINION
On October 16, 1998, the relator, Devin Chaney, commenced this mandamus action against the respondent, Judge Brian Corrigan, to compel the judge to send the North Central Correctional Institution in Marion a copy of a journal entry in which the common pleas court granted Mr. Chaney 137 days of jail time credit in the underlying case, State of Ohio v. Devin Chaney,
Cuyahoga County Common Pleas Court Case No. CR-336617. The trial court on January 8, 1997, granted Mr. Chaney's motion for jail time credit. Mr. Chaney, however, maintains that because the trial court did not instruct the clerk to mail a copy of the entry to his current prison, the prison administrators did not properly credit his sentence.
On July 12, 1999, the respondent, through the Cuyahoga County Prosecutor, moved to dismiss.1 Because this motion contains material outside the pleadings, this court considers the motion as one for summary judgment. Civ. R. 12 and 56. The last attachment is a page from the docket of the underlying case. Under the entry granting the motion for jail time credit is a new notation stating that the entry was mailed on July 9, 1999, to the Marion Correctional Institution. This establishes that Mr. Chaney has received the requested relief, and the matter is now moot. Mr. Chaney never filed a reply to the dispositive motion.
Accordingly, the respondent's motion for summary judgment is granted, and the application for a writ of mandamus is denied. Costs assessed against relator.
ANN DYKE, J., CONCURS.
                             _______________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE
1 This motion to dismiss also submits the following: The trial court was unaware that Mr. Chaney had been transferred to another prison, and the entry granting the jail time credit was originally sent to the first prison. Mr. Chaney cited no authority for the proposition that the trial court had the duty to send the entry to the current prison. The underlying case was previously on the docket of another judge, and the case was never assigned to Judge Brian Corrigan. The respondent did not reply earlier to this action because of the confusion caused by a very similar mandamus action filed by Mr. Chaney against Judge Corrigan which the judge answered himself.